Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 JOSEPH MARINO,

                Plaintiff
                                                                Civil Action No. 16.361
        V.
                                                                 OPINION & ORDER
 WESTFIELD BOARD OF
 EDUCATION,

                Defendant.


John Michael Vazpuez, U.S.D.J.

       This case concerns allegations that Defendant Westfield Board of Education (“Westfield”

or the “District”) violated the Age Discrimination in Employment Act of 1967 (“ADEA”), Title

VII of the Civil Rights Act of 1964 (“Title VII”), and the New Jersey Law Against Discrimination

(“LAD”).     Plaintiff Joseph Madno asserts that he was not reappointed as head coach of the

Westfield High School girls’ varsity basketball team and that he was replaced by a younger female

candidate. This matter presently comes before the Court by way of Defendant’s Motion for

Summary Judgment. D.E. 127. Plaintiff opposes the motion for summary judgment, D.E. 130,

131, and Defendant filed a brief in reply, D.E. 134.’ The Court reviewed all submissions made in

support and in opposition to the motion and considered the motion without oral argument pursuant

to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons stated below, Defendant’s Motion

for Summary Judgment is DENIED.



  Defendant’s brief in support of its motion for summary judgment is referred to as “Def. Br.”
(D.E. 127-fl; Plaintiffs brief in opposition is referred to as “P1. Opp.” (D.E. 129); and Defendant’s
reply brief is referred to as “DeE Reply” (D.E. 134).
    I.     FACTUAL2 AND PROCEDURAL BACKGROUND

         Briefly, Plaintiff is a tenured physical education instructor for Westfield. Among other

coaching positions in the District, Plaintiff sewed as the varsity basketball coach for the girls’ team

at Westfield High School for approximately 14 years. DSOMF ¶N 1-4, 9. In the fall of 2014, the

Superintendent, Dr. Margaret Dolan, did not recommend that Plaintiff be reappointed as head

coach of the basketball team for the 2014-2015 season.3 Id.      ¶ 37.   The School Board, therefore,



2
  The background facts are drawn from Defendant’s Statement of Undisputed Material Facts
(“DSOMF”), D.E. 127-2; Plaintiff’s Counter-Statement of Undisputed Material Facts (“PSOMF”),
D.E. 129-4; the Certification of Supervisor of Athletics Sandra Mamaiy (“Mamary Cert”), D.E.
127-3; the Certification of Superintendent Dolan (“Dolan Cert.”) and supporting exhibits, D.E.
127-4; and Defendant’s Certification of Counsel (“Counsel CerL”) and supporting exhibits, D.E.
127-5.

In responding to Defendant’s statement of material facts, Plaintiff often failed to include
supporting citations to the record for paragraphs that he denied. See, e.g., PSOMF ¶f 31, 42, 44-
46, 50, 52. Local Civil Rule 56.1 requires an opponent of a motion for summary judgment to
provide a responsive statement of material facts. If an opponent denies any paragraphs in his
responsive statement, he must “cit[e] to the affidavits and other documents submitted in connection
with the motion.” L. Civ. R. 56.1(a). A court may deem paragraphs that do not comply with
requirements set forth in Local Civil Rule 56.1 as admitted. See, e.g., 7-Eleven, Inc. i Sodhi, No.
13-3715,2016 WL 3085897, at *2 n.5 (D.N.J. May 31,2016) (concluding that paragraphs in which
defendants “disagreed” without providing support to the record were deemed undisputed).
Accordingly, the Court will deem each paragraph that Plaintiff denied without providing proper
support as admitted.

In addition, Plaintiffs brief in opposition contains few citations to the factual record and includes
purported facts that do not appear in the DSOMF or the PSOMF. Pif. Opp. at 6-11. Local Civil
Rule 56.1 also provides that “an opponent may also furnish a supplemental statement of disputed
material facts” that is supported by affidavits and other documents. L. Civ. R. 56.1(a). Facts that
appear only in Plaintiffs brief and without proper citations to the record will also be disregarded
by the Court. See Jake Ball Trust v. Durst, No. 12-5225, 2013 WL 4008802, at *1 n.1 (D.N.J.
Aug. 5,2013) (“Facts stated by the parties in their briefs or in their Statements of Material Facts
Not in Dispute which were not supported by record citations were disregarded by the Court in
accordance with L. Civ. R. 56.1(a).”).

  Coaching positions within the District are non-tenurable and coaches have no right to
reappointment each year. Thus, coaching positions are posted annually, and applicants are
instructed to express their interest in a position to the Athletic Office. DSOMF ¶ 14. Sandy
Mamary, the Supervisor of Athletics, makes hiring recommendations to Dr. Dolan, the Westfield
                                                   7
did not reappoint Plaintiff for the coaching position. Id.   ¶1J 37-36. At the time, Plaintiff was fifty-
four or fifty-five years old. Id.   ¶ 10. Sandy Mamaiy, the Supervisor of Athletics for Westfield,
eventually recommended that Elizabeth McKeon be appointed as the head coach.                         The

Superintendent recommended and the School Board approved Ms. Mamary’s recommendation.

Id. ¶jJ 50, 54.

         Plaintiff initially brought suit in New Jersey state court asserting, among other things, age

and gender discrimination claims in violation of the ADEA, Title VII, and the LAD. Defendants

removed the matter to this Court on January 1, 2016. D.E. I. On May 15, 2017, Plaintiff filed his

Fourth Amended Complaint (the “FAC”). Count One of the FAC asserts an age discrimination

claim against Westfield and Count Two asserts a gender discrimination claim. D.E. 63. Westfield

subsequently filed its motion for summary judgment on July 1, 2019, seeking to dismiss the FAC

in its entirety. D.E. 127.

   II.      SUMMARY JUDGMENT STANDARD

         A moving party is entitled to summary judgment where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact in dispute is material when it “might affect the outcome of the suit

under the governing law” and is genuine “if the evidence is such that a reasonable jury could return

a verdict for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Disputes over irrelevant or unnecessary facts will not preclude granting a motion for summary

judgment. Id. “In considering a motion for summary judgment, a district court may not make

credibility determinations or engage in any weighing of the evidence; instead, the non-moving

party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.”



Superintendent, who then makes recommendations to the School Board. Id. ¶1 15-16.
                                                    3
Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at

255)). A court’s role in deciding a motion for summary judgment is not to evaluate the evidence

and decide the truth of the matter but rather “to determine whether there is a genuine issue for

trial.” Anderson, 477 U.S. at 249.

          A party moving for summary judgment has the initial burden of showing the basis for its

motion and must demonstrate that there is an absence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). After the moving party adequately supports its motion,

the burden shifts to the nonmoving party to “go beyond the pleadings and by her own affidavits,

or by the depositions, answers to intenogatories, and admissions on file, designate specific facts

showing that there is a genuine issue for trial.” Id. at 324 (internal quotation marks omitted). To

withstand a properly supported motion for summary judgment, the nonmoving party must identi&

specific facts and affirmative evidence that contradict the moving party. Anderson, 477 U.S. at

250. “[hf the non-movant’s evidence is merely ‘colorable’ or is ‘not significantly probative,’ the

court may grant summary judgment.” Messa v. Omaha Prop. & Cas. Ins. Co., 122 F. Supp. 2d

523, 528 (D.N.J. 2000) (quoting Anderson, 477 U.S. at 249-50)).

          Ultimately, there is “no genuine issue as to any material fact” if a party “fails to make a

showing sufficient to establish the existence of an element essential to that party’s case.” Celotex

Corp., 477 U.S. at 322. “If reasonable minds could differ as to the import of the evidence,”

however, summary judgment is not appropriate. See Anderson, 477 U.S. at 250-51.

   III.      ANALYSIS

          As discussed, in the FAC, Plaintiff asserts an age discrimination claim under the ADEA

and the LAD, and a gender discrimination claim pursuant to Title VII and the LAD. Defendant

seeks summary judgment as to both claims.



                                                   4
                                                                                                            to
         The ADEA provides, in relevant part, that “[ijt shall be unlawful for an employer.         .   .




                                                                                         individual
fail or reThse to hire or discharge any individual or otherwise discriminate against any
                                                                                             such
with respect to his compensation, terms, conditions, or privileges of employment, because of

individual’s age.” 29 U.S.C.             § 623(a)(I), Title VII of the 1964 Civil Rights Act prohibits
                                                                                                ” 42
discrimination on the basis of an “individual’s race, color, religion, sex, or national origin.

u.s.c.   § 2000e-2. Finally, the LAD makes it illegal
                [for an employer, because of the race, creed, color, national origin,
                ancestry, age. disability. of any individual. to refuse to hire
                                .    .             .   .
                                                                       .   .



                or employ or to bar or to discharge or require to retire       .from
                                                                                   .   .




                employment such individual or to discrim       inate   agains t such
                individual in compensation or in terms, conditions or privileges of
                employment[.]

N.J.S.A. 10:5-12(a).
                                                                                                            the
         “The burdens of proof and production for discrimination claims arising under Title VII,
                                                                                      (D.N.J.
ADEA, and the LAD are the same.” Martinez v. Nat ‘1 Broad. Co., 877 F. Supp. 219, 227
                                                                                     apply the three-
 1994). Where a plaintiff does not present direct evidence of discrimination, courts

 step, burden-shifting standard set forth in McDonnell Douglas Corp.               &   Green, 411 u.s. 792

                                                                                        facie case
 (1973). “Under this burden-shifting framework, a plaintiff must first establish aprima
                                                                                           *8 (D.N.J.
 of discrimination.” Palatnik       i&   Home Depot, inc., No. 04-1229, 2006 WL 680981, at
                                                                                      a rebuttable
 Mar. 10, 2006). If a plaintiff puts forth a prima fade discrimination case, there is
                                                                                         a defendant
 presumption of unlawfi.fl discrimination. To rebut this presumption at the second step,
                                                                                          ez, 877
 must produce evidence of a legitimate non-discriminatory reason for its decision. Martin
                                                                                    derance of the
 F. Supp. at 227-28. Finally, at the third step a plaintiff must prove, by a prepon
                                                                                         ment action,
 evidence, that the employer’s articulated reason was not the real reason for the employ
                                                                                 standards are
 but rather was a mere pretext for discrimination. Id. at 228. These requirement

 discussed in more detail below.

                                                           5
       1. Prima Facie Case

       Westfield contends that Plaintiffs claims must be dismissed as a matter of law because

Plaintiff cannot make out aprimafacie claim of age or gender discrimination under the ADEA,

Title VII, or the LAD because he was not “qualified” for the position of coach of the girls’ varsity

basketball team.    Def. Br. at 6-10.     The bar for establishing a prima facie employment

discrimination case is low. Scheidemantle   i   Slippery Rock Univ. State Sys. ofHigher Ethic., 470

F.3d 535, 539 (3d Cir. 2006). To establish an age discrimination claim under the ADEA or the

LAD, a plaintiff must show that he “(I) was a member of a protected class     .   .
                                                                                      .   ; (2) was qualified

for the position at issue; (3) suffered an adverse employment action; and (4) was replaced by a

sufficiently younger person, raising an inference of age discrimination.” Bleistine v. Diocese of

Trenton, 914 F. Supp. 2d 628, 638, 644 (D.N,J. 2012).             A prima facie claim for gender

discrimination is the same except that at the fourth element, the inference of unlawM

discrimination must pertain to a person’s gender rather than age. Sanillo v. US. Postal Set-v., 352

F.3d 789, 797 (3d Cir. 2003).

        In arguing that Plaintiff was not qualified, Defendant largely relies on Plaintiffs

performance evaluations from the 2012-2013 and 2013-2014 school years. But Plaintiffs two

evaluations alone fail to suggest that he was unqualified for the coaching position. Dolan CerL,

Exs. A, B. Plaintiff was evaluated in more than twenty-five categories, and for the most part,

received the rating of “proficient” or “excellent” for each area of review. Id. Plaintiff received

 “area for improvement” notations in just four categories for the 2012-2013 review and in five



 ‘
   Although not an issue in this case, the Third Circuit has also found that a plaintiff in an age
 discrimination case does not need to establish that he was replaced by a person outside the
 protected class so long as he establishes that the employment decision was based on an improper
 consideration of the plaintiffs age. Pivirotto i’. Innovative Svs., Inc., 191 F.3d 344, 355 (3d Cir
 1999) (citation omitted).
                                                    6
                                                                                        both
categories for the 2013-2014 season. Id. Moreover, the “evaluator comments” sections in
                                                                                                ng
reviews are largely positive and fail to note any substantial deficiencies in Plaintiffs coachi

abilities. In fact, the narrative in 2013-2014 review begins with “[tJhis was truly a fantastic season

with so many achievements in the basketball program” and ends with “I look forward to next year

with all but two players returning,        Everyone appears to be focused on bringing home a

championship.” Dolan Cert. Ex. B at 2.

        Defendant maintains that Plaintiff admitted during his deposition that when comparing his

two performance evaluations, it “revealed that many areas identified as needing improv
                                                                                       ement did

not improve.” DSOMF       ¶ 25.   But in light of the otherwise positive evaluations, this fact alone is

not enough for the Court to conclude as a matter of law that Plaintiff was unqualified.

        Defendant also argues that Plaintiff was terminated because of complaints from parents
                                                                                          ant,
and that these complaints also demonstrate that he was unqualified. Def. Br. at 9. Defend
                                                                                               ant
however, has no direct evidence of parental complaints prior to Plaintiffs termination. Defend
                                                                                   parent
relies solely on Superintendent Dolan’s statement that “there had been a number of
                                                                                      ering
 complaints over several seasons[.]”5 Dolan Cert. ¶j 33, 42. Accordingly, when consid

 Superintendent Dolan’s statement about parental complaints made before Plaintiff was not rehired
                                                                                     al fact as to
 and Plaintiffs positive performance evaluations, there is a genuine issue of materi

 whether Plaintiff was qualified.



                                                                                                      ary,
   Plaintiff does not challenge the admissibility of the parents’ complaints at this stage. If necess
 the Court will address the issue before or during trial.
                                                                                                      not
 Defendant also relies on a number of statements made by parents after Plaintiff was
                                                                                             that it was
 reappointed for the 2014-2015 season. DSOMF ¶ 57. Defendant does not contend
 aware of these specific statements before deciding not to reappoint Plainti ff.  Due  to  the timing of
                                                                                             Plaintiff as
 such complaints, it does not appear that they were a factor in the decision not to rehire
 coach. Again, the Court does not decide at this stage whether such     after-th e-fact  statem  ents are
 admissible at trial.
                                                     7
          In addition, “where the plaintiff alleges a reverse gender discrimination claim, the plaintiff

has a modified burden under the first prong of the McDonnell Douglas test to show ‘background

circumstances supporting the suspicion that defendant is the unusual employer who discriminates
                                                   *9
against the majority.” Palatnik, 2006 WL 680981, at (quoting Erickson v. Marsh & McLennan

Co., Inc., 117 N.J. 539, 551 (1990)).          A plaintiff can demonstrate sufficient “background

circumstances” by establishing either (1) “that the plaintiff was better qualified for the position

than the minority candidate selected” or (2) “that the defendant had some reason or inclination to

discrimination against the majority class.” Bergen Commercial Bank v. Sisler, 157 N.J. 188, 214

(1999).

          Plaintiff coached the girls’ high school basketball team for approximately 14 years and has

coached athletics in the District for more than twenty-five years. DSOMF         ¶1J 4-9.   In addition, as

evidenced by Plaintiffs performance evaluations, his last two seasons as the girls’ varsity

basketball coach appear to have been successfiil. See Dolan Cert, Ex. A at 2 (“We were eligible

for the state tournament and played a competitive game.”), Ex. B at 2 (“This was a truly fantastic

season with so many achievements in the basketball program.”).                  In contrast, Plaintiffs

replacement, Elizabeth MeKeon, had little coaching experience. Ms. McKeon was a Division I

 athlete as an undergraduate and was “around and involved in athletics and sports for her entire

 professional career.” DSOMF        ¶   20. Ms. McKeon, however, only coached girls’ basketball for

 one year, as a volunteer assistant coach for Plaintiff during the 2013-2014 season. Id.      ¶ 21.   Based

 on the sizable disparity in coaching experience between Plaintiff and his replacement, a reasonable

 juror could conclude that Plaintiff was better qualified for the position. Accordingly, there is a

 genuine issue of material fact as to whether Plaintiff establishes a prima facie reverse gender

 discrimination claim under Title VII and the LAD.


                                                      8
       In sum, there are genuine disputes of material fact as to whether Plaintiff establishes a

prima fade age discrimination claim under the ADEA or the LAD, or a reverse gender

discrimination claim under Title VII or the LAD. Summary judgment, therefore, is denied on

these grounds.

       2. Defendant’s Non-Discriminatory Reason for the Adverse Employment Decision

       Because there are genuine issues of material fact as to whether Plaintiff makes out a prima

fade case for age and gender discrimination, the Court turns to the second step of the McDonnell

Douglas framework. An employer can satis& its burden of production at the second step “by

introducing evidence which, if taken as true, would permit the conclusion that there was a non

discriminatory reason for the unfavorable employment decision.” Martinez, 877 F. Supp. at 228.
                                                                                    *6 (D.N.J.
“This burden is ‘relatively light.” Diaz v. Donahoe, No. 10-6510, 2013 WL 85262, at

Jan. 4, 2013) (quoting Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994)). Thus, an employer

“need not prove that its tendered reason actually motivated its behavior, because ‘throughout this

burden-shifting paradigm the ultimate burden of proving intentional discrimination always rests

with the plaintiff.” Martinez, 877 F. Supp. at 228 (quotingMcDonnelt Douglas, 411 U.S. at 802);

see also DiMare v. Metflfe Ins. Co.. No. 07-4268, 2008 WL 5109556, at *2 (D.N.J. Dec. 2, 2008)

 (explaining that an employer merely needs to “articulate” a non-discriminatory motive at the

 second step).

        Defendant maintains that Superintendent Dolan did not recommend Plaintiffs

 reappointment due to “a number of parent complaints over several seasons regarding lack of player

 development for all players during practice time, focus on only his top performing players for skill

 development, low ranking on his knowledge of the game in his evaluations, and his use of language

 denigrating to his young student athletes.” DSOMF      ¶r{ 44-45. This non-discriminatory motive


                                                  9
sufficiently satisfies the low threshold required at the second step. See, e.g., DiMare, 2008 WL

5109556, at *3 (concluding that explanation that plaintiff was terminated because her position was

eliminated and she failed to secure another position within thirty days, as required by the

defendant’s policy, satisfied the second step).

       3. Proffered Reason is Pretextual

       At the third step, a plaintiff “may defeat summary judgment by pointing ‘to some evidence,

direct or circumstantial, from which a factflnder could reasonably either (1) disbelieve the

employer’s articulated legitimate reasons; or (2) believe that an invidious discriminatory reason

was more likely than not a motivating or determinative cause of the employer’s action.” Diaz,

2013 WL 85262, at *6 (quoting Fuentes, 32 F.3d at 764). “[IJf a plaintiff has come forward with

sufficient evidence to allow a factflnder to discredit the employer’s proffered justification, she

need not present additional evidence of discrimination beyond her prima facie case to survive

summary judgment.” Burton v. Teleflex Inc., 707 F.3d 417, 427 (3d Cir. 2013). According to

Plaintiff, when Mamaiy became the Athletic Director, Mamazy told Plaintiff that “she wanted to

start replacing the older coaches with younger coaches, with young blood.” DSOMF                ¶   65.

Mamaiy allegedly had a similar conversation with another male coach who is in his fifties. Id.        ¶
67. With this evidence, a reasonable jury could refuse to believe Defendant’s proffered reason for

 failing to reappoint Plaintiff as the head coach, or a reasonable jury could conclude that Plaintiffs

 age was a motivating factor in the decision-making process. Accordingly, there is sufficient

 evidence in the record to create a genuine dispute of material fact with respect to Plaintiffs age

 discrimination claims under the LAD and the ADEA. Defendant’s motion for summary judgment

 is therefore denied with respect to Plaintiffs age discrimination claim.

         As for Plaintiffs gender discrimination claim, in his brief, Plaintiff alleges that Mamaiy



                                                   I0
indicated “that the girls’ basketball team should have a woman head coach.” PIf.     Opp. at 9,   14.

Plaintiff, however, does not support this statement with a citation to the factual record. Without

the requisite support, the Court does not consider the statement. See L. Civ. R. 56.1(a). But even

without any additional evidence, Plaintiffs primafacie claim alone is sufficient to create a genuine

dispute of material fact as to whether Defendant’s adverse employment decision was motivated by

his gender. As discussed, afler two seemingly successffil seasons, Plaintiff was replaced by a

female coach with significantly less coaching experience. A reasonable jury could infer, solely

based on this evidence, that Defendant actually decided not to reappoint Plaintiff as the head coach

because he was a man. Defendant’s motion for summary judgment, therefore, is also denied with

respect to Plaintiffs gender discrimination claim under Title VII and the LAD.

       Accordingly, and for good cause shown,

       IT IS on this 3rd day of March, 2020,

       ORDERED that Defendant’s Motion for Summary Judgment (D.E. 127) is DENIED.




                                                      John Michael Vazquez,(.S.q.J.




                                                 11
